Opinion issued December 22, 2015




                                       In The
                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00023-CV
                            ———————————
                   JEFFERY DWAYNE BENOIT, Appellant
                                         V.
                      BRENDA FAYE BENOIT, Appellee


                  On Appeal from County Court at Law No. 2
                            Orange County, Texas
                      Trial Court Case No. E-140080-D1


                          MEMORANDUM OPINION

      Jeffrey Dwayne Benoit appeals from a divorce decree, dissolving his

marriage to Brenda Faye Benoit. In fifteen issues, Jeffrey challenges the trial


1
      This appeal, originally filed in the Ninth Court of Appeals, Beaumont, Texas, was
      transferred by the Supreme Court of Texas, pursuant to its docket equalization
      authority, to the First Court of Appeals, Houston, Texas. See TEX. GOV’T CODE
      ANN. § 73.001 (Vernon 2013) (authorizing transfer of cases).
court’s award of spousal maintenance and its award of appellate attorney’s fees in

a post-decree temporary order.

      We affirm the divorce decree. We reverse the portion of the post-decree

order awarding attorney’s fees and remand that issue to the trial court for

redetermination.

                                   Background

      Brenda and Jeffrey were married on February 16, 1990. Jeffrey filed for

divorce on January 14, 2013. Brenda filed a counter-petition. Before trial, the

parties entered into a Rule 11 agreement, governing the division of property and

debts between the parties. The case was tried to the bench on August 14, 2014.

The parties agreed that the only issue to be resolved at trial was whether Brenda

was entitled to spousal maintenance.

      At trial, Brenda stated that she would be 65 years old the following month.

She testified that she netted $706 per month in social security disability benefits,

and she confirmed that would be her only income after the divorce. 2 She stated

that she had been receiving disability benefits since 2005. Brenda testified that she

had been employed in the past, but she had to stop working because she suffered

from spasms in her neck, back, legs, arms, and hands, and she has carpal tunnel


2
      Brenda testified that the gross amount of her disability benefits was $806;
      however, $100 of that amount is paid to Medicare.


                                         2
syndrome. With respect to her educational level, Brenda indicated that she had a

GED.

       Brenda also presented evidence to establish her monthly living expenses. As

an exhibit, Brenda offered an expense sheet listing her monthly expenses in 12

different categories. Brenda testified regarding a number of these categories. The

evidence showed that her monthly living expenses were $2,809.

       Averaging Jeffrey’s earnings from the last three years, Brenda submitted

evidence indicating that Jeffrey had an average monthly income of $8,122.75.

Brenda requested that she receive 20 percent, or $1,625 a month, in spousal

maintenance from Jeffrey for the next seven years. In its October 30, 2014 decree,

the trial court granted Brenda’s request and ordered Jeffrey to pay Brenda $1,625 a

month in spousal maintenance for seven years. The decree also provided that early

termination of the spousal maintenance provision would occur at the death of

either party, Brenda’s re-marriage, or on further order by the trial court, including a

finding of cohabitation by Brenda. The decree also divided the property and debt

as set out in the parties’ Rule 11 agreement.

       Jeffrey requested findings of fact and conclusions of law, which were filed

by the trial court. Among its findings of fact, the trial court determined:

       4.    [Brenda] will lack sufficient property, including her separate
             property, on dissolution of the marriage to provide for her
             minimum reasonable needs.



                                          3
5.   [Brenda] is unable to earn sufficient income to provide for her
     minimum reasonable needs because of an incapacitating
     physical disability.


6.   The following factors were taken into consideration in
     determining the nature, amount, duration, and manner of
     periodic payments:


           (a) each spouse’s ability to provide for that spouse’s
           minimum reasonable needs independently, considering
           that spouse’s financial resources on dissolution of the
           marriage;


           (b) the education and employment skills of the spouses,
           the time necessary to acquire sufficient education or
           training to enable the spouse seeking maintenance to earn
           sufficient income, and the availability and feasibility of
           that education or training;


           (c) the duration of the marriage;


           (d) the age, employment history, earning ability, and
           physical and emotional condition of the spouse seeking
           maintenance;


           (e) the effect on each spouse’s ability to provide for that
           spouse’s minimum reasonable needs while providing
           periodic child support payments or maintenance, if
           applicable;


           (f) acts by either spouse resulting in excessive or
           abnormal expenditures or destruction, concealment, or


                                 4
            fraudulent disposition of community property, joint
            tenancy, or other property held in common;


            (g) the contribution by one spouse to the education,
            training, or increased earning power of the other spouse;


            (h) the property brought to the marriage by either spouse;
            and


            (i) the contribution of a spouse as homemaker.


7.    [Brenda] and [Jeffrey] were married for at least twenty years
      but not more than thirty years.


8.    [Jeffrey] is forty-seven years old. [Brenda] is sixty-five years
      old.


9.    [Brenda’s] ability to provide for her minimum reasonable needs
      is substantially or totally diminished because of a physical
      disability. [Brenda] is currently receiving Social Security
      Disability benefits.


10.   The average monthly gross income of [Jeffrey] is $8,122.75.
      Twenty percent (20%) of that amount is $1,624.55.


11.   [Brenda’s] monthly gross income, including the court ordered
      spousal maintenance, is $2,331.00. [Brenda’s] average monthly
      living expenses are $2,809.00.




                                  5
Based on the findings of fact, the trial court stated, in a conclusion of law, that

Jeffrey should pay monthly spousal maintenance of $1,625 to Brenda for seven

years.

         Jeffrey appealed the trial court’s decree on November 24, 2014. That same

day, Brenda filed a motion for temporary orders, pending appeal. In response to

Brenda’s request for temporary orders, Jeffrey filed a plea to the jurisdiction. He

asserted that the trial court lost plenary power when the notice of appeal was filed.

         The trial court conducted a hearing on the plea to the jurisdiction and on the

request for temporary orders. The trial court denied Jeffrey’s plea and granted

Brenda’s request for temporary orders. On December 15, 2014, the trial court

signed an order, requiring Jeffrey to pay Brenda $1,625.00 per month in temporary

spousal support, while the appeal is pending. The order also required Jeffrey to

pay Brenda $5,000 in appellate attorneys’ fees by March 1, 2015. The award was

not conditioned on Jeffrey’s failure to succeed on appeal.

         This appeal was originally filed in the Ninth Court of Appeals. In that court,

Jeffrey filed a motion to stay, abate, vacate, or reform the trial court’s

unconditional award of $5,000 appellate attorneys’ fees. On January 8, 2015, the

Supreme Court of Texas transferred the appeal to this Court pursuant to its docket

equalization authority. As a result, Jeffrey’s motion to stay, abate, vacate, or

reform the trial court’s unconditional award of $5,000 in appellate attorneys’ fees



                                            6
was also transferred to this Court. In considering the motion, we explained that the

$5,000 attorneys’ fee award should have been conditioned on Jeffrey’s

unsuccessful appeal. We noted that such error did not require reversal of the order

because the order could be modified on appeal.          We stayed the trial court’s

temporary order with respect to the requirement that Jeffrey had to pay Brenda

$5,000 for appellate attorney’s fee. Although we granted Jeffrey’s motion with

respect to the stay, we did not modify the attorney’s fees award. Instead, we

ordered that Jeffrey’s alternate motion to abate, vacate, or reform the trial court’s

temporary order would be considered with the merits of the appeal.

                               Spousal Maintenance

      Jeffrey challenges that trial court’s award of spousal maintenance in his first

through eleventh issues and in his fifteenth issue.

A.    Standard of Review

      We review a trial court’s ruling on spousal maintenance under an abuse of

discretion standard.    Tomsu v. Tomsu, 381 S.W.3d 715, 718 (Tex. App.—

Beaumont 2012, no pet.); Bonner v. Bonner, No. 09–11–00194–CV, 2011 WL

5588746, at *1 (Tex. App.—Beaumont Nov. 17, 2011, no pet.) (mem. op.) (citing

Pickens v. Pickens, 62 S.W.3d 212, 214 (Tex. App.—Dallas 2001, pet. denied)). A

trial court abuses its discretion when it acts in an arbitrary or unreasonable manner,

or when it acts without reference to any guiding principles.              Downer v.



                                          7
Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). A trial court’s

findings of fact are reviewed for legal and factual sufficiency of the evidence under

the same legal standards applied to review jury verdicts for legal and factual

sufficiency of the evidence. Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996);

Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991).

      The abuse-of-discretion standard of review overlaps with traditional

sufficiency standards of review in family law cases. See In re S.N.Z., 421 S.W.3d

899, 908–09 (Tex. App.—Dallas 2014, pet. denied). As a result, legal and factual

insufficiency challenges are not independent grounds for reversal; rather, these

challenges constitute factors relevant to the assessment of whether the trial court

abused its discretion.    See Wilson v. Wilson, No. 09–07–484 CV, 2008 WL

2758147, at * 1 (Tex. App.—Beaumont July 17, 2008, no pet.) (referencing

Granger v. Granger, 236 S.W.3d 852, 856 (Tex. App.—Tyler 2007, pet. denied));

Moroch v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied).

“Accordingly, to determine whether there has been an abuse of discretion because

the evidence is legally or factually insufficient to support the trial court’s decision,

we engage in a two-pronged inquiry: (1) did the trial court have sufficient evidence

upon which to exercise its discretion, and (2) did the trial court err in its

application of that discretion?” Boyd v. Boyd, 131 S.W.3d 605, 611 (Tex. App.—

Fort Worth 2004, no pet.).



                                           8
      With respect to the first question, we apply the appropriate sufficiency

standard. In re B.P.R., No. 09–12–00575–CV, 2014 WL 5306530, at *5 (Tex.

App.—Beaumont Oct. 16, 2014, no pet.) (citing Boyd, 131 S.W.3d at 611). With

respect to the second question, we determine whether, based on the evidence

presented at trial, the trial court made a reasonable decision. Id. (citing Moroch,

174 S.W.3d at 857). “Stated inversely, we must conclude that the trial court’s

decision was neither arbitrary nor unreasonable.” Boyd, 131 S.W.3d at 611.

      In determining whether there is legally sufficient evidence to support a

finding, we examine the record and credit evidence favorable to the finding if a

reasonable factfinder could and disregard evidence contrary to the finding unless a

reasonable fact finder could not. See City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005). A trial judge does not abuse his discretion if some evidence of a

substantial and probative character exists to support the decision. Wilson, 2008

WL 2758147, at * 1 (citing Granger, 236 S.W.3d at 855–56).

      In a factual sufficiency review, we consider all the evidence supporting and

contradicting the factfinder’s finding. Dow Chem. Co. v. Francis, 46 S.W.3d 237,

242 (Tex. 2001). The evidence is factually insufficient if the finding is so against

the great weight and preponderance of the evidence as to be clearly wrong and

unjust. Id. When sitting as factfinder, the trial court is in the best position to judge




                                           9
and weigh all the evidence presented and resolve the substantial conflicts in the

evidence. See Wilson, 2010 WL 2545579, at *5–6.

B.     Applicability of Presumption against Spousal Maintenance

       In his first three issues, Jeffrey asserts that Brenda failed to rebut the

statutory presumption, found in Family Code section 8.503, that spousal

maintenance is not warranted. Brenda responds that, pursuant to the trial court’s

findings of fact, the presumption does not apply to the trial court’s award in this

case. We agree with Brenda.

       A trial court may exercise its discretion and award spousal maintenance if

the party seeking maintenance meets specific eligibility requirements found in

Family Code section 8.051, entitled “Eligibility for Maintenance.” TEX. FAM.

CODE ANN. § 8.051 (Vernon Supp. 2014).       Relevant to this case, Family Code

section 8.051(2) provides:

       In a suit for dissolution of a marriage or in a proceeding for
       maintenance in a court with personal jurisdiction over both former
       spouses following the dissolution of their marriage by a court that
       lacked personal jurisdiction over an absent spouse, the court may
       order maintenance for either spouse only if the spouse seeking
       maintenance will lack sufficient property, including the spouse’s
       separate property, on dissolution of the marriage to provide for the
       spouse’s minimum reasonable needs and:

....

       (2) the spouse seeking maintenance:




                                        10
             (A) is unable to earn sufficient income to provide for the
             spouse’s minimum reasonable needs because of an
             incapacitating physical or mental disability;

             (B) has been married to the other spouse for 10 years or longer
             and lacks the ability to earn sufficient income to provide for the
             spouse’s minimum reasonable needs; or

             (C) is the custodian of a child of the marriage of any age who
             requires substantial care and personal supervision because of a
             physical or mental disability that prevents the spouse from
             earning sufficient income to provide for the spouse’s minimum
             reasonable needs.

      Id.

      In its findings of fact, the trial court determined that “[Brenda] is unable to

earn sufficient income to provide for her minimum reasonable needs because of an

incapacitating physical disability.”3      The trial court’s finding indicates that it



3
      Jeffrey has raised no specific issue challenging this finding. He does, however,
      weave comments throughout his briefing that indicate he questions the trial court’s
      incapacity finding. In any event, we note that sufficient evidence was presented to
      support this finding. Brenda, who was almost 65 years old, testified that she has
      been receiving social security disability payments since 2005. She also testified
      that she worked as a endoscopy technician in a doctors’ office until 2000. As part
      of her job she had to use a scope. She had to quit that job because she had neck,
      back, leg, arm, and hand spasms, and she could no longer grip the scope. In
      addition, she stated that she has carpal tunnel syndrome, which prevented her from
      being able to perform her job duties. Brenda later worked part-time at a daycare.
      She testified that she had to quit that job because, on a number of occasions, she
      nearly dropped babies that she was holding due to her weak arms. Brenda
      admitted that she can engage in certain household and recreational activities. She
      testified that she does these activities at her own pace and that, after she engages in
      certain activities, she “pay[s] for it the next day.” From this, the trial court could
      have reasonably found that, while Brenda can engage in certain activities on
      occasion, she could not engage in them for employment purposes.

                                            11
determined Brenda was entitled to spousal maintenance pursuant to Family Code

section 8.051(2)(A). See id.

      In his brief, Jeffrey asserts that Brenda was required to “overcome the

presumption found in [Family Code section] 8.053 that maintenance would be

unwarranted for her.” We disagree.

      Section 8.053 provides,

      (a) It is a rebuttable presumption that maintenance under Section
      8.051(2)(B) is not warranted unless the spouse seeking maintenance
      has exercised diligence in:

            (1) earning sufficient income to provide for the spouse’s
            minimum reasonable needs; or

            (2) developing the necessary skills to provide for the spouse’s
            minimum reasonable needs during a period of separation and
            during the time the suit for dissolution of the marriage is
            pending.

Id. § 8.053 (Vernon Supp. 2014). Reading the plain language of section 8.053, a

spouse who has been found under section 8.051(2)(B) to be eligible to receive

spousal maintenance because she “has been married to the other spouse for 10

years or longer and lacks the ability to earn sufficient income to provide for the

spouse’s minimum reasonable needs” must also rebut the section 8.053

presumption that maintenance is unwarranted. Id. §§ 8.051(2)(B), 8.053; see Day

v. Day, 452 S.W.3d 430, 434–35 (Tex. App.—Houston [1st Dist.] 2014, pet.

denied). To rebut the presumption, a spouse eligible for maintenance under section



                                       12
8.051(2)(B) must show that she has “exercised diligence” in “earning sufficient

income to provide for the spouse’s minimum reasonable needs” or in “developing

the necessary skills to provide for the spouse’s minimum reasonable needs.” Id.

§ 8.053; see Day, 452 S.W.3d at 434–35.

      As mentioned, the trial court found Brenda was eligible to receive spousal

maintenance under section 8.051(2)(A) because she was “unable to earn sufficient

income to provide for her minimum reasonable needs because of an incapacitating

physical disability.”   The trial court did not find she was eligible to receive

maintenance under section 8.051(2)(B).        The rebuttable presumption against

maintenance, stated in section 8.053, does not apply in this case. As a result,

Brenda had no obligation to offer evidence showing that she “exercised diligence”

in “earning sufficient income to provide for [her] minimum reasonable needs” or in

“developing the necessary skills to provide for [her] minimum reasonable needs,”

as required by section 8.053. Id. § 8.053.

      In his brief, Jeffrey points out that Family Code section 8.053 was amended

in 2011. Act of May 18, 2011, 82nd Leg., R.S., ch. 486, § 9, 2011 Tex. Sess. Law

Serv. 1239, 1242. The amendment is the current version of the statute and applies

to this case. See Act of May 18, 2011, 82nd Leg., R.S., ch. 486, § 10(a), 2011 Tex.

Sess. Law Serv. 1239, 1242. Jeffrey notes that, before that amendment, section

8.053 specifically excluded spouses who had “an incapacitating physical or mental



                                         13
disability” from the rebuttal presumption. Act of April 3, 1997, 75th Leg., R.S.,

ch. 7, § 1, sec. 8.004, 1997 Tex. Sess. Law Serv. 8, 35 (renumbered 2001 and

amended 2011) (current version at TEX. FAM. CODE ANN. § 8.053). Jeffrey points

out that the 2011 amendment to section 8.053 deleted this exclusion. See TEX.

FAM. CODE ANN. § 8.053. He asserts that the deletion of the exclusionary language

shows that the rebuttable presumption applies to Brenda. However, Jeffrey fails to

recognize that section 8.053, as amended, now only provides when the rebuttable

presumption does apply, rather than also stating, as it previously did, when it does

not apply. Under the statute’s plain language, the rebuttable presumption applies

only to spouses found to be eligible for maintenance pursuant to section

8.051(2)(B); it does not apply to a spouse, such as Brenda, who is found to be

eligible for maintenance under 8.051(2)(A) because she has an incapacitating

physical disability.

      Even if the presumption did apply, Brenda offered ample evidence showing

that she could no longer work. As discussed above, 65-year-old Brenda has been

receiving disability benefits since 2005. She has no education beyond a GED. She

had to quit her job at a doctor’s office in 2000 because she could no longer perform

her job duties due to spasms in her back, neck, legs, arms, and hands. She also has

carpal tunnel syndrome, which affects her ability to work. After working at the

doctor’s office, Brenda had a part-time job in a daycare. Brenda had to quit that



                                        14
job after she nearly dropped babies she was holding on a couple of occasions

because of her diminished arm strength.

      We note Jeffrey points out that Brenda admitted that she mows her own

grass, cleans her own house, and has gone fishing and bowling. Addressing this

evidence, Brenda testified that she completes tasks at her own pace and that her

grandchildren help her with her yard work.         She acknowledged that she has

engaged in recreational activities, but she indicated that she suffers later for it. In

sum, the evidence showed that, while Brenda could engage in certain activities

occasionally, she could not engage in them for a sustained period of time for

employment purposes. Applying the appropriate standards of review, the evidence

is legally and factually sufficient to rebut the section 8.053 presumption against

maintenance. Thus, it was within the trial court’s discretion to determine that

Brenda had rebutted the presumption.

      We are also mindful that, in its findings of fact, the trial court indicated that

it took the following into consideration when determining maintenance: (1) “each

spouse’s ability to provide for that spouse’s minimum reasonable needs

independently, considering that spouse’s financial resources on dissolution of the

marriage”; (2) “the education and employment skills of the spouses, the time

necessary to acquire sufficient education or training to enable the spouse seeking

maintenance to earn sufficient income, and the availability and feasibility of that



                                          15
education or training”; and (3) “the age, employment history, earning ability, and

physical and emotional condition of the spouse seeking maintenance.” These

findings indicate that the trial court did take Brenda’s employability and earning

capacity into consideration when it determined maintenance.

      We overrule Jeffrey’s first three issues.

C.    Marital Standard of Living

      In his fourth issue, Jeffrey challenges the basis for the monthly $1,625

maintenance. Jeffrey claims that the trial court abused its discretion by improperly

basing the award on Brenda’s “former marital standard of living.”

      As mentioned, Family Code section 8.051 provides that a trial court may

order spousal maintenance if the spouse seeking maintenance will lack sufficient

property upon dissolution of the marriage to provide for her minimum reasonable

needs and if certain other conditions are satisfied. TEX. FAM. CODE ANN. § 8.051.

Family Code section 8.052 lists factors for the trial court to consider when

determining the “nature, amount, duration, and manner” of spousal maintenance.

TEX. FAM. CODE ANN. § 8.052 (Vernon Supp. 2014). These factors include the

following: (1) the ability of the spouse seeking maintenance to provide for his or

her own minimum reasonable needs independently; (2) the spouses’ education and

employment skills; (3) the duration of the marriage; (4) the age, employment

history, earning ability, and physical and emotional condition of the spouse seeking



                                         16
maintenance; (5) the effect on each spouse’s ability to provide for that spouse’s

minimum reasonable needs while providing periodic child support payments or

maintenance, if applicable; (6) “acts by either spouse resulting in excessive or

abnormal expenditures or destruction, concealment, or fraudulent disposition of

community property”; (7) the contribution by one spouse to the education, training,

or increased earning power of the other spouse; (8) property brought to the

marriage by either spouse; and (9) the contribution of a spouse as homemaker. Id.

      In its findings of fact, the trial court stated that it considered the foregoing

nine factors, including Brenda’s ability to meet her own “minimum reasonable

needs,” when it determined the nature, amount, duration, and manner of the

spousal maintenance award. Jeffrey asserts that the maintenance award was not

based on Brenda’s minimum reasonable needs; rather, he claims it was improperly

based on Brenda’s “former marital standard of living.” In support of this assertion,

Jeffrey avers that the trial court “look[ed] to what [Brenda] was buying during her

marriage to [Jeffrey].”

      To establish her living expenses, Brenda offered into evidence, without

objection from Jeffrey, a list of the following monthly expenses:




                                         17
1. House Note              $879.00
2. Car Note                 $225.00
3. Car Insurance            $ 85.00
4. Utilities               $300.00
5. Gasoline                $350.00
6. Food                    $300.00
7. Various Sundries        $200.00
8. Health Insurance        $100.00
9. Clothes                 $100.00
10. Cell Phone             $130.00
11. House Insurance        $70.00
12. Property Taxes         $70.00

Total Living Expenses      $2,809.00

Brenda also testified regarding a number of these expenses.4

      To support his argument that the trial court’s award was based on Brenda’s

marital standard of living, rather than her minimum reasonable needs, Jeffrey

points out that Brenda’s itemized expenses included payments for a pickup truck

and the couple’s home, items purchased during their marriage. However, these

items were listed to show Brenda’s post-divorce living expenses, not to show her

marital standard of living.      The two cited items related to housing and

transportation, items that the trial court could have reasonably inferred were

reasonable living necessities. Brenda made no attempt to offer evidence to show

her marital lifestyle. To the contrary, at trial, Brenda’s attorney asked her, “[Y]ou


4
      Brenda clarified that the monthly house-note payment was actually $979.00 rather
      than $879.00. Thus, Brenda’s total monthly expenses are $2,909.00 rather than
      $2,809.00. However, the trial court found Brenda’s monthly living expenses to be
      $2,809, so that is the amount to which we will also refer.

                                         18
understand that I cannot—based on limitations under the law—potentially keep

you in the lifestyle to which you were accustomed when you have a husband

earning 90 to 100,000 a year?         I mean, I can’t get you there.”          Brenda

acknowledged she understood that the maintenance award would not maintain her

marital lifestyle. And, as mentioned, the trial court’s findings of fact reflect that

the trial court properly considered the statutory factors listed in Family Code

section 8.052 in determining the amount of the maintenance. See TEX. FAM. CODE

ANN. § 8.052. The stated factors did not include consideration of Brenda’s former

marital standard of living. We conclude that Jeffrey has not shown that the trial

court abused its discretion by basing the maintenance award on an improper

standard.

      We overrule Jeffrey’s fourth issue.

D.    Minimum Reasonable Needs

      In his fifth issue, Jeffrey asserts that the trial court abused its discretion by

awarding Brenda “spousal maintenance amounts which exceed her ‘minimum

reasonable needs.’” See TEX. FAM. CODE ANN. § 8.051.

      The term “minimum reasonable needs” is not defined in the Family Code.

Slicker v. Slicker, 464 S.W.3d 850, 860 (Tex. App.—Dallas 2015, no pet.) (citing

Cooper v. Cooper, 176 S.W.3d 62, 64 (Tex. App.—Houston [1st Dist.] 2004, no

pet.)). A trial court determines whether a party’s minimum reasonable needs are



                                         19
met on a fact-specific, individualized, case-by-case basis. Slicker, 464 S.W.3d at

860 (citing Amos v. Amos, 79 S.W.3d 747, 749 (Tex. App.—Corpus Christi 2002,

no pet.)). In its fourth finding of fact, the trial court determined that “[Brenda] will

lack sufficient property, including her separate property, on dissolution of the

marriage to provide for her minimum reasonable needs.”

      The Rule 11 agreement provided that Brenda would be awarded the couple’s

marital homestead in Mauriceville, Texas, and a pickup truck. Money was still

owed on each of these items. In her expense statement, Brenda listed the $879

house note for the Mauriceville home and the $225 car note for the pickup truck as

monthly expenses. On appeal, Jeffrey asserts that the trial court should not have

considered the $879 house note or the $225 car note in determining Brenda’s

monthly living expenses. Jeffrey points out that, in addition to being awarded

these items, Brenda was also awarded, as her separate property, a classic 1965

Mustang and a lake home.         Jeffrey avers that, because she was awarded her

separate property, the Mustang and the lake home, Brenda “has a place to stay and

a way around (i.e., shelter and transportation).” For this reason, Jeffrey asserts that

the $879 house note and the $225 car note should not be included as a basis for

spousal maintenance. Jeffrey claims that inclusion of these expenses in the amount

of maintenance was an abuse of the trial court’s discretion.




                                          20
      At trial, Brenda testified that the market value of the lake house was $28,000

to $30,000. As Brenda points out, no evidence was offered to show the condition

or habitability of the lake house. Jeffrey’s attorney asked Brenda if she knew that

the tax rolls indicated the lake house was valued at $45,000. Brenda responded

that she had protested the $45,000 valuation because of the condition of the house.

She stated that the value on the tax rolls was then lowered. From this testimony,

the trial court may have inferred that the home was in need of repair.

      With regard to the 1965 Mustang, Brenda testified that it had been appraised

at $22,995. However, no evidence was presented whether the the 50-year-old car

was operable or in good working condition. The trial court may have reasonably

inferred that a 50-year-old car Mustang would not be practical transportation for

everyday use for a 65-year-old disabled woman. Given the fact-specific nature of

the inquiry, it was within the trial court’s discretion to consider the house and car

notes in determining Brenda’s reasonable minimum needs.

      We overrule Jeffrey’s fifth issue.

E.    Factual Sufficiency of Evidence to Support Maintenance of $1,625

      Jeffrey frames his sixth issues as follows: “The evidence was factually

insufficient to set spousal maintenance at $1,625 per month, where [Brenda’s]

monthly expense sheet contained vague headings which claimed expenses in round

numbers, but had no receipts to verify the amount claimed.” Jeffrey asserts that



                                           21
Brenda’s monthly expense sheet, to which he offered no objection at trial,

“contains ubiquitous and overbroad categories for which no receipts were put in

evidence, such as ‘Various Sundries,’ which are valued at $200/month.” Jeffrey

also asserts that the $130 cellular phone bill that Brenda listed on her expense sheet

should not have been considered by the trial court in its determination of spousal

maintenance.

      Jeffrey remarks that Brenda did not offer receipts to support her claimed

monthly expenses.     There is, however, no requirement that a spouse produce

receipts as evidence of her minimum reasonable needs. In fact, other courts have

upheld an award of maintenance even when the spouse receiving maintenance had

not submitted a list of expenses. See, e.g., Diaz v. Diaz, 350 S.W.3d 251, 254–55

(Tex. App.—San Antonio June 22, 2011, pet. denied) (noting that “[w]hile a list of

expenses is helpful, such a list is not the only evidence upon which a trial court can

determine a person’s ‘minimum reasonable needs’”) (citing Trueheart v.

Trueheart, No. 14–02–01256–CV, 2003 WL 22176626, at *2 (Tex. App.—

Houston [14th Dist.] Sept. 23, 2003, no pet.) (mem. op.) (rejecting husband’s

argument that wife was required to offer itemized list of monthly expenses as

evidence to support her minimum reasonable needs)). Here, Brenda did provide a

monthly expense sheet and testified regarding certain categories listed on the sheet.




                                         22
      With respect to the $200 expense listed under the heading “various

sundries,” Jeffrey complains, “[I]t is never specified anywhere what this is other

than to imply it means woman’s toiletries, which largely are not necessaries, nor

should they be so expensive for a post-menopausal woman.” At trial, Brenda’s

attorney questioned her about this category. He stated: “And when I said various

sundries I put on here, that’s lady stuff. I don’t know all the stuff you guys buy;

but you might get some makeup or you might have some other items that you buy

that we estimated at $200 a month.” Brenda responded affirmatively.

      Besides challenging the $200 expense for “women’s toiletries,” Jeffrey also

characterizes Brenda’s monthly cell phone bill as being “exorbitant.” But, Jeffrey

points to no evidence to show that the $130 bill was not an acceptable charge.

Jeffrey further avers that an unemployed 65-year-old woman has no need of a cell

phone. However, the trial court may have reasoned that it was because Brenda is a

65-year-old woman with disabilities that she needs a mobile phone.

      Jeffrey also points to language in Tedder v. Gardner Aldrich, LLP in which

the Supreme Court of Texas stated, “We have suggested that a spouse’s necessaries

are things like food, clothing, and habitation—that is, sustenance—and we have

squarely rejected the view that a spouse’s legal fees in a divorce proceeding fall

into this category.” 421 S.W.3d 651, 656 (Tex. 2013) (footnotes omitted). This

statement in Tedder was made in the context of the court’s determination of



                                        23
whether a husband was liable for his wife’s legal fees incurred in their divorce

proceeding. See id. Tedder is of limited guidance here because it did not involve a

determination of what is appropriately considered in determining a spouse’s

minimum reasonable needs in the context of awarding monthly spousal

maintenance. Thus, Tedder did not compel the trial court to discount the expenses

for the cell phone and “women’s toiletries,” as Jeffrey claims.

      As mentioned, the term “minimum reasonable needs” is not defined in the

Family Code. Slicker, 464 S.W.3d at 860. Nor has any case authority attempted to

define it. Rather, a trial court determines whether a party’s minimum reasonable

needs are met on a fact-specific, individualized, case-by-case basis. Id. As one

court correctly observed, “Deciding what the minimum reasonable need is for a

particular individual or family is a fact-specific determination that ordinarily

should be made by the trial court.” In re Marriage of Hale, 975 S.W.2d 694, 698

(Tex. App.—Texarkana 1998, no pet.). Given the realities of modern living and

the evidence in the record, the trial court could have reasonably determined that the

monthly fee for the cell phone and “various sundries” fell within Brenda’s

reasonable minimum needs. See id. (rejecting husband’s argument that credit card

bill was not a “need” within the context of determining minimum reasonable needs

for spousal maintenance).




                                         24
      In any event, even if we were to subtract the $330 for these two items from

Brenda’s monthly living expenses of $2,809, her monthly expenses would be

$2,479. This still exceeds Brenda’s net income of $706 a month and supports a

determination by the trial court that Brenda lacked sufficient property to meet her

minimum reasonable needs. See TEX. FAM. CODE ANN. § 8.051.

      Jeffrey also intimates that the specific amount of the maintenance—$1,625

per month—was not supportable because of the claimed deficiencies with these

two items. However, the trial court did not indicate that the $1,625 per month

maintenance was intended to be a one-to-one correspondence with Brenda’s

monthly living expenses. Nor does the Family Code require such a one-to-one

correspondence in setting the amount of maintenance.        Rather, Family Code

section 8.502 lists factors for the trial court to consider when determining “the

nature, amount, duration, and manner” of the maintenance award. See TEX. FAM.

CODE ANN. § 8.052. Here, the trial court stated that it relied on a number of these

factors in determining the award, including Brenda’s ability to provide for her own

minimum reasonable needs independently.

      With respect to the specific amount of maintenance, Family Code section

8.055 provides that a court may not order a spouse to pay monthly maintenance in

an amount more than the lesser of $5,000 or 20 percent of the spouse’s average

monthly gross income. TEX. FAM. CODE ANN. § 8.055(a) (Vernon Supp. 2014).



                                        25
Within the parameters of section 8.055, the trial court found: “The average

monthly gross income of [Jeffrey] is $8,122.75. Twenty percent (20%) of that

amount is $1,624.55.”

      After considering Jeffrey’s assertions in this issue, we conclude that the trial

court’s award of $1,625 is not so against the great weight and preponderance of the

evidence that it is clearly wrong and unjust. Within the context of this issue,

Jeffrey has not shown that the trial court abused its discretion when it awarded

Brenda $1,625 in monthly spousal maintenance.

      We overrule Jeffrey’s sixth issue.

F.    Debts for the Mauriceville Home and the Truck

      In his seventh and eighth issues, Jeffrey asserts that the trial court abused its

discretion because the spousal maintenance award violates the parties’ Rule 11

agreement wherein the parties agreed to the division of property and debts. The

Rule 11 agreement was approved by the trial court and its terms incorporated into

the final divorce decree.

      Pursuant to the Rule 11 agreement, Brenda was awarded the couple’s

Mauriceville home and a pickup truck.           Both the home and the truck had

outstanding debt.    The monthly payment on the house note is $979 (though

Brenda’s expense sheet states it as $879) and the monthly payment on the car note




                                           26
is $225.   It is not in dispute that, under the Rule 11 agreement, Brenda is

responsible for paying the house note and the car note.

      At trial, Brenda showed that her monthly living expenses were $2,809.

Without objection from Jeffrey, Brenda included the $879 house note and the $225

car note in this sum. In his brief, Jeffrey claims that the trial court abused its

discretion because it “found that [Jeffrey] would pay both notes on the homestead

and the truck over the next 7 years as maintenance.” Jeffrey asserts “[c]onverting a

debt into spousal maintenance is a change in the substantive division of the

property. . . .” Jeffrey intimates that the trial court converted the debts for the

house and car notes into spousal maintenance. Jeffrey’s assertion is not, however,

supported by the record.

      As discussed above, the trial court’s findings of fact indicate that it

determined the nature, amount, duration, and manner of maintenance by applying

factors listed in Family Code section 8.052. And, the specific award of $1,625 is

20 percent of Jeffrey’s average monthly income, as permitted by Family Code

section 8.055. See TEX. FAM. CODE ANN. § 8.055(a). Nothing in the record

indicates that the $1,625 maintenance was intended to correspond to the $225 car

note or to the $879 house note any more than it was intended to correspond to

Brenda’s remaining $1,709 in monthly expenses.




                                         27
      Jeffrey cites Everett v. Everett, 421 S.W.3d 918 (Tex. App.—El Paso 2014,

no pet.) to support his assertion that the trial court improperly converted the debt

for the house and car notes into spousal maintenance.          Everett, however, is

distinguishable from this case.

      There, the trial court rendered a clarification order of the divorce decree. Id.

at 921. In the clarification order, the trial court increased the amount of the

husband’s spousal maintenance payments in direct correlation to a specifically

identified debt in a specifically identified amount. Id.

      On review of the clarification order, the court of appeals noted, “Under

section 9.007 of the Texas Family Code, a trial court is prohibited from amending,

modifying, altering, or changing the division of property as finalized in the divorce

decree.” Id. The court indicated that a division of debt is part of the division of

property.   See id.   The Everett court held that the trial court had abused its

discretion by rendering a clarification order that increased the amount of

maintenance to cover a corresponding debt.          See id.   The court explained,

“[C]onverting a debt into spousal maintenance is not merely a clarification, it is a

change in the substantive division of property and cannot be enforced under the

statute.” Id. (citing TEX. FAM. CODE ANN. § 9.007(b)). Unlike in Everett, the trial

court here did not indicate that a certain portion of the maintenance corresponded

to any specific debt, including the debts owed on the car and house notes. Rather,



                                          28
the record shows that the trial court determined maintenance by considering the

governing statutory provisions.

      We hold that Jeffrey has not shown that the trial court improperly converted

the debt owed by Brenda on the house and car notes into spousal maintenance.

Thus, we hold that Jeffrey has not shown that the trial court abused its discretion in

this regard.

      We overrule Jeffrey’s seventh and eighth issues.

E.    Lack of Sufficient Property

      As we construe his ninth issue, Jeffrey asserts that the trial court abused its

discretion by awarding Brenda maintenance because she failed to show that she

would “lack sufficient property, including [her] separate property, on dissolution of

the marriage to provide for [her] minimum reasonable needs,” as required by

Family Code section 8.051. See TEX. FAM. CODE ANN. § 8.051.

      “When considering whether the spouse seeking spousal maintenance will

have sufficient property after the divorce to provide for her minimum reasonable

needs, the trial court may consider the liquidity of the assets awarded to her and

their ability to produce income.” Everitt v. Everitt, No. 01–11–00031–CV, 2012

WL 3776343, at *8 (Tex. App.—Houston [1st Dist.] Aug. 31, 2012, no pet.) (mem.

op.). Jeffrey claims that Brenda was not eligible for maintenance because she has

sufficient property, specifically the lake home, valued at approximately $30,000,



                                         29
and the classic 1965 Mustang, valued at $23,000, to meet her reasonable minimum

needs. These two items were awarded to Brenda in the divorce as her separate

property.   The evidence indicated that Brenda owned the lake home and the

Mustang before she married Jeffrey. In its findings of fact, the trial court stated

that it had considered property brought to the marriage by either spouse in its

determination of the nature, amount, duration, and manner of spousal maintenance.

See FAM. CODE ANN. § 8.052 (listing property brought to marriage as a factor for

determining maintenance).

      “In considering assets awarded in the divorce, the law does not require a

spouse to spend down long-term assets, liquidate all available assets, or incur new

debt simply to obtain job skills and meet needs in the short term.” See Dunaway v.

Dunaway, No. 14–06–01042–CV, 2007 WL 3342020, at *3 (Tex. App.—Houston

[14th Dist.] Nov. 13, 2007, no pet.) (mem. op.). “[C]ourts, in considering if a

spouse is eligible for spousal maintenance, have upheld the award in situations

where the spouse receiving the maintenance obtained substantial property in the

divorce proceeding when those capital assets provided insufficient support.” In re

McFarland, 176 S.W.3d 650, 658 (Tex. App.—Texarkana 2005, no pet.)

(discussing O’Carolan v. Hopper, 71 S.W.3d 529, 533 (Tex. App.—Austin 2002,

no pet.); Lopez v. Lopez, 55 S.W.3d 194 (Tex. App.—Corpus Christi 2001, no

pet.); Trueheart, 2003 WL 22176626, at *3; Alaghehband v. Abolbaghaei, No. 03–



                                        30
02–00445–CV, 2003 WL 1986777, at *5, (Tex. App.—Austin May 1, 2003, no

pet.) (mem. op.)).

      Here, the trial court may have reasonably determined that the property was

not sufficiently liquid in nature to meet Brenda’s present minimum reasonable

needs because the lake home and classic car may take time to sell. As a result,

Brenda may not realize any value from these items for some time and be unable to

meet her current financial needs. See In re Boyd, No. 07–14–00211–CV, 2015 WL

3941614, at *5 (Tex. App.—Amarillo June 24, 2015, no pet.) (mem. op.)

(indicating that, because home, “various collections,” long-term insurance policy,

and retirement account awarded to wife were types of property that may require

time to sell, such property was not necessarily “liquid” in nature and did not

establish that wife had sufficient property to meet her minimum needs);

McFarland, 176 S.W.3d at 659 (“[T]he home is not a readily liquid asset and is

incapable of producing current income.”).

      The trial court may have also taken into consideration the deficit Brenda has

in paying her monthly expenses, even while receiving maintenance. The trial court

found, “[Brenda’s] monthly gross income, including the court ordered spousal

maintenance, is $2,331.00.     [Brenda’s] average monthly living expenses are

$2,809.00.” Thus, the trial court may have determined that any money realized

from the sale of the lake house and Mustang could help cover this deficit. In



                                        31
addition, even if she could successfully liquidate the property for the combined

value of $53,000, the money realized from the sale, combined with her net social

security disability benefits, would be exhausted in a little over two years.

      We hold that Jeffrey has not shown that the trial court abused its discretion

when it awarded Brenda maintenance, even though she was awarded the lake home

and the Mustang as her separate property. We overrule Jeffrey’s ninth issue.

F.    Considering Parties’ Income Sources

      Jeffrey’s tenth, eleventh, and fifteenth issues are intertwined.         In these

issues, Jeffrey claims that the trial court abused its discretion by considering the

bonuses he had received from his employer while not considering potential income

sources for Brenda. Jeffrey also asserts that the trial court should have considered

his living expenses as it had considered Brenda’s expenses when calculating the

maintenance. Jeffrey further claims that the seeming disparity in how the trial

court viewed the income and the expenses of each party violated the Equal Rights

Amendment to the Texas Constitution. See TEX. CONST. art. I, § 3a.

      We begin by addressing Jeffrey’s argument that the trial court abused its

discretion because it considered his past bonuses in determining maintenance.

      At trial, Brenda offered Jeffrey’s W-2s for the years 2011, 2012, and 2013.

These showed that Jeffrey earned $96,323 in 2011, $92,838 in 2012, and $103,258

in 2013. These amounts included bonuses earned by Jeffrey in each year.



                                          32
      Using all three years, Brenda offered a worksheet demonstrating that the

average monthly income for these three years was $8,122.75. Brenda requested 20

percent of this amount, $1,625 per month, as maintenance. In its findings of fact,

the trial court determined, “The average monthly gross income of [Jeffrey] is

$8,122.75. Twenty percent (20%) of that amount is $1,624.55.”

      On appeal, Jeffrey complains that the trial court should not have included his

bonuses when calculating his gross income. In support of this assertion, Jeffrey

points to his testimony regarding the bonuses. Jeffrey testified that his base salary,

without a bonus, is $65,000. He stated the he receives his bonus in a lump sum at

the end of the year. Jeffrey testified that his receipt of a bonus and its amount are

dependent on how profitable his employer is in any given year. He indicated that

there is no guarantee he will continue to receive a bonus or that it will be in the

amounts that he has received in the past. Based on this testimony, Jeffrey claims

that the trial court abused its discretion “by imputing a non-current and

undependable salary bonus . . . to [him] before calculating the amount of spousal

maintenance.” We disagree.

      Family Code section 8.055 provides that a trial court may not order

maintenance that requires payment monthly of more than the lesser of $5,000 or 20

percent of the spouse’s average monthly gross income. TEX. FAM. CODE ANN.

§ 8.055(a).   Section 8.005 further provides that, for purposes of Chapter 8,



                                         33
governing maintenance, “gross income” includes “100 percent of all wage and

salary income and other compensation for personal services (including

commissions, overtime pay, tips, and bonuses).”         See id. § 8.055(a–1)(1)(A)

(emphasis added).    Thus, Family Code section 8.055 expressly provides that

bonuses are included when calculating gross income for purposes of determining

spousal maintenance. See id.

      In addition, although Jeffrey testified that it is possible that his income could

decrease, the evidence showed that Jeffrey had received a bonus for the three

consecutive years preceding trial. Hence, there was some evidence to support an

inference by the trial court that Jeffrey would likely continue to receive a bonus in

the amounts that he had received in the past. We conclude that it was within the

trial court’s discretion to consider Jeffrey’s bonus when calculating his gross

monthly income. See id.

      Jeffrey also complains that the trial court abused its discretion because it did

not consider possible future sources of income for Brenda to “offset” the amount of

maintenance he is required to pay. Jeffrey points out that, at the time of trial,

Brenda was one month away from her 65th birthday. He asserts that the trial court

should have considered the social security payments Brenda was eligible to receive

after she turned 65. However, no evidence was presented at trial regarding any

aspect of social security benefits to which Brenda would be entitled based on her



                                          34
age. Instead, the record showed only that Brenda was netting $706 in social

security disability benefits.

      Jeffrey further asserts that Brenda may be entitled to income from her first

husband’s social security benefits.     The testimony indicated that Brenda had

divorced her first husband, and he is now deceased. Brenda testified that she had

inquired about whether she was entitled to her first husband’s social security

benefits. Brenda indicated that she had been told that she may be entitled to them;

however, because her first husband had remarried, she was not certain whether she

would be entitled to his benefits.

      Jeffrey further asserts that the trial court should have taken into

consideration the potential for Brenda to rent out the lake house. However, no

evidence was presented regarding the amount of rent that could be charged or

whether the lake house was in a rentable condition.

      In short, the trial court could have inferred that, at the time of trial, Brenda’s

only source of income was the $706 in monthly social security disability benefit

that she received. With regard to Jeffrey’s assertion that Brenda had other income

sources, the evidence was speculative at best. Thus, it was proper for the trial

court not to impute any other source of income to Brenda.

      Jeffrey also claims that the trial court violated his rights under the Equal

Rights Amendment to the Texas Constitution, which provides, “Equality under the



                                          35
law shall not be denied or abridged because of sex, race, color, creed, or national

origin.” TEX. CONST. art. I, § 3a. Jeffrey asserts that, by considering his bonuses

but not considering Brenda’s other potential sources of income, the trial court

violated his rights under this constitutional provision.

      Jeffrey acknowledges that he did not assert his constitutional complaint in

the trial court. However, he claims that he did not need to assert his constitutional

complaint in the trial court because it was “self-operative.” We disagree.

      To preserve an argument for appellate review, including constitutional

arguments, a party must present it to trial court by timely request, motion, or

objection, state specific grounds therefore, and obtain a ruling. See TEX. R. APP. P.

33.1(a); In re L.M.I., 119 S.W.3d 707, 711 (Tex. 2003). For this reason, Jeffrey

waived his constitutional argument by not presenting it in the trial court.

      Jeffrey further complains that the trial court abused its discretion because it

should have considered his monthly expenses, such as his monthly rental payment,

when calculating the amount of maintenance he was required to pay Brenda.

However, as pointed out, Family Code section 8.052 provides the factors for the

trial court to consider when determining the nature, amount, duration, and manner

of the maintenance payments. The trial court indicated that it had applied many of

these factors in determining the maintenance award. Among these factors, the trial

court indicated that it had considered “each spouse’s ability to provide for that



                                          36
spouse’s minimum reasonable needs independently, considering that spouse’s

financial resources on dissolution of the marriage.”

      Lastly, Jeffrey claims that the trial court should have ordered his monthly

payments to decrease when Brenda pays off the house and car notes. However,

Jeffrey does not show where in the record he requested the trial court to

incorporate such a decrease. We further note that, a trial court may modify the

amount of spousal maintenance a person is required to pay if the circumstances of

a party have materially and substantially changed since the date of the prior order’s

rendition. See TEX. FAM. CODE ANN. § 8.057(c) (Vernon Supp. 2014); Rother v.

Rother, No. 04–13–00899–CV, 2014 WL 4922898, at *2 (Tex. App.—San

Antonio Oct. 1, 2014, no pet.) (mem. op.). Thus, to the extent that any material

and substantial change in financial circumstances occurs, Jeffrey may request the

trial court to modify the maintenance order.

      We overrule Jeffrey’s tenth, eleventh, and fifteenth issues.

                            Appellate Attorney’s Fees

      In his fourteenth issue, Jeffrey challenges the appellate attorney’s fees

awarded to Brenda in the temporary order pending appeal.5 Jeffrey asserts that

Brenda failed to offer sufficient evidence to support the award.6 We agree.


5
      We have previously recognized that challenges to a post-decree temporary order
      may be raised in the appeal of the decree. See Massey v. Massey, 813 S.W.2d 605,
      606 (Tex. App.—Houston [1st Dist.] 1991, no writ).

                                         37
      We first address a jurisdictional argument raised by Jeffrey. Jeffrey asserts

that the trial court lacked plenary power to award the post-decree attorney’s fees

because the order awarding the fees was signed more than 30 days after the decree

was rendered.

      The Family Code provides that, within 30 days of the date an appeal is

perfected in a suit for dissolution of marriage, the trial court may render a

temporary order “necessary for the preservation of the property and for the

protection of the parties during the appeal,” including an order to require the

payment of reasonable attorney’s fees and expenses.           TEX. FAM. CODE ANN.

§ 6.709(a)(2) (Vernon 2006).

      Here, the decree was signed on October 30, 2014. Jeffrey timely filed a

notice of appeal on November 24, 2014. See TEX. R. APP. P. 26.1. The trial court

signed its temporary order, awarding the appellate attorney’s fees less than 30 days

later on December 15, 2014. Because it rendered the order within 30 days of when

the appeal was perfected, the trial court had jurisdiction to render the temporary



6
      Brenda asserts that Jeffrey has waived this issue because it is not adequately
      briefed. In his brief, Jeffrey avers that Brenda did not “make an adequate prove-
      up” of her attorney’s fees. He points out that Brenda did not offer evidence of her
      attorney’s hourly rate or show how many hours the attorney had worked on the
      appeal. We reject Brenda’s claim that Jeffrey waived the issue due to inadequate
      briefing. See TEX. R. APP. P. 38.1(i); cf. City of Arlington v. State Farm Lloyds,
      145 S.W.3d 165, 167–68 (Tex. 2004) (holding appellate court must search entire
      record for legal sufficiency challenge even though appellant did not include
      specific record citations but instead cited to “the entire record”).

                                          38
order awarding Brenda her appellate attorney’s fees. See TEX. FAM. CODE ANN.

§ 6.709(a)(2).

      With respect to the merits of the award, we review the trial court’s decision

to award attorney’s fees for abuse of discretion. Tomsu, 381 S.W.3d at 719. To

recover attorney’s fees, the party must prove the reasonableness of the fees. Id.

(citing Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998)). The non-exhaustive

Arthur Andersen factors provide the guiding principle for determining whether

attorney’s fees are reasonable. Id. (citing Arthur Andersen & Co. v. Perry Equip.

Corp., 945 S.W.2d 812, 818 (Tex. 1997)).

      The record shows that, after the trial court rendered the decree, Brenda filed

a motion for temporary orders pending appeal. In the motion, Brenda requested

the trial court to render an order “[r]equiring payment of reasonable attorney’s fees

and expenses to [Brenda] in the amount of at least $10,000.00 . . . .” Brenda did

not offer an affidavit or any other evidence to support her motion.

      The trial court conducted a hearing regarding the motion. Although he had

already retained an appellate attorney, Jeffrey’s trial counsel appeared at the

hearing on his behalf. Brenda’s appellate counsel also appeared.

      With respect to the attorney’s fees, the trial court began by informing

Brenda’s counsel: “I’m not going to grant 10,000 [dollars.].”         At that point,

Jeffrey’s trial counsel spoke up, stating that it was his understanding that Jeffrey



                                         39
had paid his appellate counsel a $2,600 retainer. Trial counsel characterized the

retained appellate attorney as “a longtime” family appellate attorney.

      Brenda’s counsel responded by stating that he had already prepared findings

of fact and conclusions of law and had yet to read the record and prepare her

appellate briefing. He pointed out that he may also have to participate in oral

argument. Brenda’s counsel continued,

      The Court can decide what’s reasonable for that; but to me, if she
      came in to hire me for an appeal, I wouldn’t do that for . . . $2,600. I
      would not. So, whatever his lawyer charged has nothing to do with
      me or what the Court considers reasonable in this case.

      The trial court and Brenda’s trial counsel then commented that neither of

them knew Brenda’s appellate counsel. The trial court stated, “So, that’s not to say

anything good. That’s not to say anything bad. I just don’t know him. And—

well, what I’m going to do is order, at this time, attorney fees of $5,000 to

[Brenda’s counsel].” No further discussion was held regarding the specific amount

of the attorney’s fees to be awarded, and the record contains no documentary or

other evidence to support the fees. Jeffrey points out in his brief that no evidence

was offered to show the hourly rate of Brenda’s counsel or how many hours he

anticipated spending on the appeal.

      In the temporary order, the trial court stated: “The Court finds that

reasonable interim attorney’s fees and expenses to be paid by [Jeffrey] to

[Brenda’s] attorney are necessary for [Brenda’s attorney] to properly prepare for


                                         40
appeal.” Despite this finding, we agree with Jeffrey that Brenda presented no

evidence to support the reasonableness of the $5,000 attorney’s fee award, as

required. See id.

      Nonetheless, as Brenda points out, the trial court was familiar with the

issues, the complexity of case, and the size of the record. And, as stated, Brenda’s

counsel verbally detailed the tasks he had to undertake in representing her on

appeal. Although there is no evidence to show the reasonableness of a $5,000

attorney’s fee, there is support in the record to warrant an award of attorney’s fees

to Brenda. See id.

      We hold that, without supporting evidence showing the reasonableness of

the fees, the trial court abused its discretion by awarding appellate attorney’s fees

of $5,000. See id. We sustain Jeffrey’s fourteenth issue to the extent it challenges

the sufficiency of the evidence to support the attorney’s fees award. We need not

reach Jeffrey’s twelfth and thirteenth issues, which also challenge the award of

attorney’s fees.

                                       Conclusion

      We affirm the trial court’s divorce decree. We reverse the portion of the

trial court’s temporary order awarding $5,000 in attorney’s fees, and we remand




                                         41
the case to the trial court for a determination of Brenda’s appellate attorney’s fees.7

We further dismiss as moot Jeffrey’s motion to abate, vacate, or reform the trial

court’s temporary order, which is pending in this Court and was ordered to be

considered with the merits of the appeal.




                                                 Laura Carter Higley
                                                 Justice

Panel consists of Justices Jennings, Higley, and Brown.




7
      In the temporary order, the trial court also ordered Jeffrey to pay spousal
      maintenance during the pendency of the appeal. Jeffrey has not challenged that
      portion of the order; thus, it is affirmed. See Reeder v. Wood Cty. Energy, LLC,
      395 S.W.3d 789, 798 (Tex. 2012) (op. reh’g) (affirming portions of judgment not
      challenged by appellant, even though reversing other parts of judgment).

                                            42